Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), dated as of September 7, 2010, is
entered into by and between Six Flags Entertainment Corporation, a Delaware
corporation (the “Company”) and Lance C. Balk (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive desire that Executive serve as Executive Vice
President and General Counsel of the Company on the terms set forth in this
Agreement and to confirm the terms and conditions of such employment by entering
into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 

1.                                       Term of Employment.  The term of
Executive’s employment by the Company pursuant to this Agreement shall commence
on September 7, 2010 (the “Effective Date”) and shall terminate in accordance
with Section 4 hereof (such term, the “Term”).

 

2.                                       Position, Duties and Location.

 

(a)                                  Position and Duties.  Executive shall serve
as the Executive Vice President and General Counsel of the Company.  During the
Term, Executive shall have the duties and responsibilities for the position(s)
then held by Executive that are commensurate with those held by similarly
situated executives at similarly situated companies of similar size, and such
other duties and responsibilities assigned by the Chief Executive Officer that
are reasonably consistent with Executive’s position.  Executive shall report to
the Chief Executive Officer.

 

(b)                                 Attention and Time.  Executive shall devote
substantially all Executive’s business attention and time to Executive’s duties
hereunder and shall use Executive’s reasonable best efforts to carry out such
duties faithfully and efficiently.  During the Term, it shall not be a violation
of this Agreement for Executive to (i) serve on industry, trade, civic or
charitable boards or committees; (ii) deliver lectures or fulfill speaking
engagements; (iii) manage personal investments, as long as such activities do
not materially interfere with the performance of Executive’s duties and
responsibilities as described herein; or (iv) serve as a director of Belden,
Inc. or Tomotherapy, Incorporated.  Executive shall be permitted to serve on
for-profit corporate boards of directors if approved in advance by the Board. 
Notwithstanding the foregoing, Executive shall use Executive’s best efforts to
resign from any outside positions consistent with Executive’s obligations with
respect to such position if the Board determines in good faith that such
activities interfere in any material respect with the performance of Executive’s
duties and responsibilities for the Company.

 

(c)                                  Location.  Executive’s principal place of
employment shall be located at the Company's offices in Gurnee, Illinois but
Executive shall be required to travel to and render services at other Company
locations, as may reasonably be required by Executive’s duties hereunder.

 

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

(a)                                  Base Salary.  Executive shall receive a
base salary (as applicable, the “Base Salary”) at an annual rate of no less than
$500,000.  Executive’s Base Salary shall be reviewed by the Company in 2012 and
at least annually thereafter for increase.  Base Salary shall be paid at such
times and in such manner as the Company customarily pays the base salaries of
its employees.  In the event that Executive’s Base Salary is increased by the
Board in its discretion at any time during the Term, such increased amount shall
thereafter constitute the Base Salary.

 

(b)                                 Annual Bonus.  During the Term, Executive
shall have a target bonus opportunity (“Target Bonus”) of 75% of Base Salary. 
Notwithstanding the foregoing, for the 2010 performance year, Executive’s Target
Bonus shall be pro rated for the portion of the 2010 fiscal year this Agreement
is in effect.  Any annual bonus payable to Executive shall be paid during the
calendar year following the calendar year performance year and no later than
five days following the filing of the Company’s Form 10-K for the performance
year (or, if the Company is not required to or does not file a Form 10-K, no
later than five days following the completion of the audit of the applicable
performance year).

 

(c)                                  Equity Awards.  On the Effective Date,
Executive shall be granted restricted stock units in accordance with the
agreement attached as Exhibit A and options in accordance with the agreement
attached as Exhibit B.  In addition, notwithstanding anything to the contrary in
this Agreement, the Executive shall participate in the Company’s Project 350
Program in accordance with the terms attached as Exhibit C and shall have a Base
Number (as such term is used under such Program) of 20,000.

 

(d)                                 Other Compensation and Benefits.  During the
Term, Executive shall be entitled to participate in or receive benefits under
any employee benefit programs of the Company (including life, health and
disability programs) that are made available generally to executive officers of
the Company to the extent that Executive complies with the conditions attendant
with coverage under such plans or arrangements.  Nothing contained herein shall
be construed to prevent the Company from modifying or terminating any plan or
arrangement (excluding, as it relates to Executive, the annual bonus program
described in Section 3(b), expense reimbursements described in Section 3(e) and
the equity awards provided hereunder).  Notwithstanding the foregoing, Executive
shall be entitled to four weeks of paid vacation per calendar year.

 

(e)                                  Expenses.  The Company shall promptly
reimburse Executive in accordance with applicable Company policy for all
reasonable expenses that Executive incurs during Executive’s employment with the
Company in carrying out Executive’s duties under this Agreement.  Without
limitation on the foregoing, the Company shall (i) reimburse Executive for all
reasonable costs incurred in traveling to Company locations other than Gurnee,
including, without limitation, lodging (hotel or otherwise), meals and
transportation in the Dallas and New York areas, subject to the Company’s
reasonable requirements with respect to reporting and documentation of such
expenses, and (ii) fully gross-up the Executive for tax purposes for any income
or employment taxes imposed upon any reimbursements described in the preceding

 

2

--------------------------------------------------------------------------------


 

clause, so that the Executive is in the same tax position Executive would have
been if such reimbursements were provided on a non-taxable basis to the
Executive.

 

4.                                       Termination of Employment.  Executive’s
employment shall terminate automatically upon Executive’s death or Disability. 
The Company may terminate Executive’s employment for Cause or without Cause. 
Executive may terminate Executive’s employment with or without Good Reason. 
Upon termination of Executive’s employment for any reason, the Company shall pay
Executive within 10 business days of Executive’s Date of Termination (except
with respect to reimbursements described in clause (D), which shall be paid
within 20 business days of Executive’s Date of Termination):  (A) unpaid Base
Salary through the Date of Termination, (B) any earned but unpaid bonus for the
prior fiscal year, (C) any benefits due to Executive under any employee benefit
plan of the Company and any payments due to Executive under the terms of any
Company program, arrangement or agreement, including insurance policies but
excluding any severance program or policy and (D) any expenses owed to
Executive, provided Executive properly submits documentation therefor in
accordance with applicable Company policy within 10 business days after the Date
of Termination ((A), (B), (C) and (D) collectively, the “Accrued Amounts”).

 

(a)                                  Death; Disability; Termination For Cause;
Termination without Good Reason.  Upon a termination of Executive’s employment
(i) due to Executive’s death or Disability, or (ii) by the Company for Cause or
by Executive without Good Reason, Executive (or, in the case of Executive’s
death, Executive’s estate and/or beneficiaries) shall be entitled to Executive’s
Accrued Amounts and Executive shall have no further right or entitlement under
this Agreement to payments arising from termination of Executive’s employment
due to death or Disability, by the Company for Cause or by Executive without
Good Reason.  In addition, in the event of the termination of Executive’s
employment due to death or Disability, Executive (or Executive’s estate) shall
be entitled to (i) a pro rata portion (based on the number of days during the
applicable performance year Executive was employed by the Company) of the annual
bonus that would otherwise have been paid to Executive if Executive’s employment
had not so terminated (a “Pro Rata Bonus”), payable at the time described in
Section 3(b) and (ii) immediate vesting of all time-vested options, stock
appreciation rights, restricted stock, restricted stock units and other
time-vested equity-based incentive awards then held by Executive (excluding any
awards issued pursuant to the Company’s Project 350 Program) (collectively,
“Equity Awards”), with all outstanding options and stock appreciation rights
remaining exercisable for the shorter of their originally scheduled respective
terms and one year following Executive’s Date of Termination.  Moreover, in the
event of the termination of Executive’s employment due to Disability, Executive
shall be entitled to payment of an amount equal to the product of one (1) and
the sum of Executive’s Base Salary and Target Bonus for the year of termination,
such amount to be paid in a lump sum as soon as practicable after the Date of
Termination but no later than the earliest time permitted under Section 4(d) and
Section 19.

 

(b)                                 Termination Without Cause or for Good Reason
Not Related to a Change in Control.  In the event that, during the Term, the
Company terminates Executive’s employment without Cause or Executive terminates
Executive’s employment for Good Reason other than as set forth in Section 4(c),
Executive shall be entitled to the Accrued Amounts and, subject to Executive’s
compliance with Sections 5, 6 and 7, the following payments and benefits in lieu
of

 

3

--------------------------------------------------------------------------------


 

any payments or benefits under any severance program or policy of the Company or
its Affiliates:

 

(A)                              payment of a Pro Rata Bonus, payable at the
time described in Section 3(b);

 

(B)                                payment of an amount equal to the product of
one (1) and the sum of (X) Executive’s Base Salary (excluding any reductions
thereto that serve as the basis for a termination for Good Reason) and (Y)
Target Bonus for the year of termination, such amount to be paid in a lump sum
as soon as practicable after the Date of Termination but no later than the
earliest time permitted under Section 4(d) and Section 19;

 

(C)                                subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of
eighteen (18) months commencing on the Date of Termination or until Executive
receives comparable coverage from a subsequent employer for Executive (and
Executive’s eligible dependents, if any) under the Company’s health plans on the
same basis as such coverage is made available to executives employed by the
Company (including, without limitation, co-pays, deductibles and other required
payments and limitations) with the Company paying the applicable COBRA premium
in excess of the amount paid by active employees for such coverage or otherwise
providing such coverage to Executive for the amount paid by active employees for
such coverage and Executive’s qualifying event for purposes of COBRA shall be
treated as occurring at the Date of Termination;

 

(D)                               immediate vesting of the unvested Equity
Awards that are scheduled to vest in the twelve (12) month period following
Executive’s Date of Termination, with all vested options and stock appreciation
rights remaining exercisable for the shorter of their originally scheduled
respective terms and one year following Executive’s Date of Termination; and

 

(E)                                 executive outplacement services as
reasonably determined by the Company.

 

(c)                                  Termination Without Cause or for Good
Reason Related to a Change in Control.  In the event that, during the Term on or
within two years after or in anticipation of a Change in Control, the Company
terminates Executive’s employment without Cause or Executive terminates
Executive’s employment for Good Reason other than as set forth in Section 4(b),
Executive shall be entitled to the Accrued Amounts and, subject to Executive’s
compliance with Sections 5, 6 and 7, the following payments and benefits in lieu
of any payments or benefits under any severance program or policy of the Company
or its Affiliates:

 

(A)                              payment of a Pro Rata Bonus, payable at the
time described in Section 3(b);

 

(B)                                payment of an amount equal to the product of
two (2) and the sum of (X) Executive’s Base Salary (excluding any reductions
thereto that serve as the basis for a termination for Good Reason) and (Y)
Target Bonus for the year of termination,

 

4

--------------------------------------------------------------------------------


 

such amount to be paid in a lump sum as soon as practicable after the Date of
Termination but no later than the earliest time permitted under Section 4(d) and
Section 19;

 

(C)                                subject to Executive’s making a timely
election pursuant to COBRA, continued health care coverage for a period of
eighteen (18) months commencing on the Date of Termination or until Executive
receives comparable coverage from a subsequent employer for Executive (and
Executive’s eligible dependents, if any) under the Company’s health plans on the
same basis as such coverage is made available to executives employed by the
Company (including, without limitation, co-pays, deductibles and other required
payments and limitations) with the Company paying the applicable COBRA premium
in excess of the amount paid by active employees for such coverage or otherwise
providing such coverage to Executive for the amount paid by active employees for
such coverage and Executive’s qualifying event for purposes of COBRA shall be
treated as occurring at the Date of Termination;

 

(D)                               all of the Equity Awards shall fully vest; and

 

(E)                                 executive outplacement services as
reasonably determined by the Company.

 

(d)                                 Release.  As a condition to receiving the
payments and benefits set forth in Section 4(b) or Section 4(c), Executive shall
be required, within 60 days of Executive’s Date of Termination (including,
without limitation, a Date of Termination that occurs after the expiration of
the Term), to execute, deliver and not revoke (with any applicable revocation
period having expired) a general release of claims in a form attached hereto as
Exhibit D.  To the extent required by Section 19, any payments or benefits that
would otherwise have been made during such 60-day period shall not be made and
shall be accumulated and paid in a single lump sum on the expiration of such
60-day period.

 

(e)                                  Full Discharge.  The amounts payable to
Executive under this Section following termination of Executive’s employment
shall be in full and complete satisfaction of Executive’s rights under this
Agreement and any other claims Executive may have in respect of Executive’s
employment by the Company or any of its subsidiaries, and Executive acknowledges
that such amounts are fair and reasonable, and Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, with respect to the
termination of Executive’s employment hereunder or breach of this Agreement. 
Nothing contained in this sub-section shall serve as a bar to any claim that
would not have been released if Executive executed the release attached as
Exhibit D upon Executive’s Date of Termination, whether or not such release is
required to be executed in connection with such termination.

 

(f)                                    Definitions.  For purposes of this
Agreement, the following definitions shall apply:

 

(i)                                     “Adjusted EBITDA” means the Company’s
consolidated income (loss) from continuing operations:  (i) excluding the
cumulative effect of changes in accounting principles, fresh start accounting
valuation adjustments, discontinued

 

5

--------------------------------------------------------------------------------


 

operations, income tax expense or benefit, reorganization items, restructuring
expenses, other income or expense, gain or loss on early extinguishment of debt,
equity in operations of partnerships, interest expense (net), amortization,
depreciation, stock-based compensation, gain or loss on disposal of assets,
interests of third parties in the Adjusted EBITDA of properties that are less
than wholly owned (currently consisting of Six Flags Over Georgia, Six Flags
Over Texas, Six Flags White Water Atlanta and Six Flags Great Escape Lodge &
Indoor Waterpark), and (ii) plus the Company’s share of the Adjusted EBITDA of
dick clark productions, inc.  The Committee shall equitably adjust Adjusted
EBITDA to exclude the impact of equity puts by partnership parks, acquisitions
and dispositions and other one-time or extraordinary events.

 

(ii)                                  “Affiliate” shall mean a person or other
entity that directly or indirectly controls, is controlled by, or is under
common control with the Company.

 

(iii)                               “Board” shall mean the Board of Directors of
the Company.  The duties and responsibilities of the Board hereunder may be
exercised by a committee of the Board, which shall be considered to be the
“Board” for purposes hereof.

 

(iv)                              “Cause” shall mean:  (A) Executive’s continued
failure (except where due to physical or mental incapacity) to endeavor in good
faith to substantially perform Executive’s duties hereunder after written notice
from the Company requesting such performance and specifying Executive’s alleged
non-compliance; (B) Executive’s material malfeasance or gross neglect in the
performance of Executive’s duties hereunder; (C) Executive’s conviction of, or
plea of guilty or nolo contendere to, a misdemeanor involving moral turpitude or
a felony; (D) the commission by Executive of an act of fraud or embezzlement
against the Company or any Affiliate constituting a crime; (E) Executive’s
material breach of any material provision of this Agreement (as determined in
good faith by the Board) that is not remedied within fifteen (15) days after (I)
written notice from the Company specifying such breach and (II) the opportunity
to appear before the Board; (F) Executive’s material violation of a material
Company policy that causes demonstrable damage to the Company, which damage is
not insignificant; (G) Executive’s continued failure to cooperate in any audit
or investigation involving the Company or its Affiliates or its or their
financial statements or business practices that is not remedied within fifteen
(15) days of written notice from the Company specifying such failure; or (H)
Executive’s actual gross misconduct that the Board determines in good faith
adversely and materially affects the business or reputation of the Company and
its Subsidiaries taken as a whole; provided that in any dispute pursuant to
Section 10 regarding whether “Cause” exists under this clause (H), the
arbitrator shall make a de novo review of whether Executive’s actual gross
misconduct adversely and materially affected the business or reputation of the
Company and its Subsidiaries taken as a whole, it being understood that
Executive’s termination shall be determined by the arbitrator to have been by
the Company without Cause under this clause (H) if either (a) Executive did not
actually engage in gross misconduct or (b) such gross misconduct did not in fact
have an adverse and material effect on the business or reputation of the Company
and its Subsidiaries taken as a whole

 

6

--------------------------------------------------------------------------------


 

(v)                                 “Change in Control” shall mean:  (A) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), but excluding (x) any
employee benefit plan of the Company, (y) any Permitted Holder or (z) any
acquisitions pursuant to a transaction described in clause (D) below, that does
not constitute a Change in Control), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only through the passage of time), directly or indirectly, of more than
thirty-five percent (35%) of the voting stock of the Company; (B) at any time,
the Continuing Directors (as defined below) cease for any reason to constitute
at least a majority of the Board; (C) a direct or indirect sale or other
transfer of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, or (D) consummation of any merger, consolidation
or like business combination or reorganization of the Company that results in
the voting securities of the Company outstanding immediately prior to the
consummation of such merger, consolidation or like business combination or
reorganization not representing (either by remaining outstanding or by being
converted into voting securities of the applicable surviving or other entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company (or its successor) (or the ultimate parent company
thereof) outstanding immediately after such merger, consolidation or like
business combination or reorganization.  Only one (1) Change in Control may
occur during the Term.

 

(vi)                              “Continuing Directors” shall mean, as of any
date of determination, any member of the Board who (i) was a member of the Board
on the date of this Agreement or (ii) was nominated for election or elected to
the Board with the approval of a majority of the Continuing Directors who were
members of the Board at the time of such nomination or election.

 

(vii)                           “Date of Termination” / “Notice of
Termination.”  Any termination of Executive’s employment by the Company or by
Executive under this Section 4 (other than termination due to death) shall be
communicated by a written notice to the other party hereto indicating the
specific termination provision in this Agreement relied upon, setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
specifying a “Date of Termination” (a “Notice of Termination”) which, if
submitted by Executive, shall be at least thirty (30) days following the date of
such notice.  A Notice of Termination submitted by the Company may provide for a
“Date of Termination” on the date Executive receives the Notice of Termination,
or any date thereafter elected by the Company in its sole discretion not to
exceed thirty (30) days following the date of such notice.  The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company thereafter from asserting such fact or circumstance within a period
of six months from the Date of Termination in order to enforce Executive’s or
the Company’s otherwise applicable rights hereunder.

 

7

--------------------------------------------------------------------------------


 

(viii)                        “Disability” shall mean the Executive’s inability
due to a mental or physical impairment to substantially perform Executive’s
duties for the Company for 90 consecutive days or 180 days in any two-year
period.

 

(ix)                                “Good Reason” shall mean the occurrence,
without Executive’s express written consent, of:  (A) a material diminution in
Executive’s employment duties, responsibilities or authority, or the assignment
to Executive of duties that are materially inconsistent with Executive’s
position; (B) any reduction in Base Salary or any reduction in Executive’s
Target Bonus (as expressed as a percentage of Base Salary); or (C) any material
breach by the Company of Section 3 or Section 9 of this Agreement; provided that
Executive may terminate for Good Reason only if (I) within 90 days of the date
Executive has actual knowledge of the occurrence of an event of Good Reason,
Executive provides written notice of the Company specifying such event, (II) the
Company does not cure such event within 10 business days of such notice if the
event is nonpayment of an amount due to Executive or within 60 days of such
notice for other events and (III) Executive terminates Executive’s employment
within 30 business days of the end of such cure period.

 

(x)                                   “Permitted Holders” shall mean each person
or entity (and any affiliate of such person) beneficially owning more than 10%
of the Company’s voting stock on the Effective Date.

 

(xi)                                “Subsidiary” of the Company shall mean any
corporation of which the Company owns, directly or indirectly, more than fifty
percent (50%) of the voting stock.

 

(g)                                 Other Positions.  Executive shall
immediately resign, and shall be deemed to have immediately resigned without the
requirement of any additional action, from any and all position Executive holds
with the Company and its Affiliates on Executive’s Date of Termination.

 

(h)                                 Breach of Payment Obligation.  If the
Company fails (other than pursuant to Section 18) to pay any amount due to
Executive (or Executive’s estate) pursuant to this Section 4 as a result of
Executive’s termination of employment within the fifteen (15) day period
following written notice by Executive (it being understood and agreed that such
notice may not be given until any such material payment has not been paid for at
least 15 days following its scheduled payment date), the restrictions imposed by
Section 7(a)(i) and (ii) shall immediately terminate.

 

5.                                       Confidentiality of Trade Secrets and
Business Information.  Executive agrees that Executive shall not, at any time
during Executive’s employment with the Company or thereafter, disclose or use
any trade secret, proprietary or confidential information of the Company or any
Subsidiary of the Company (collectively, “Confidential Information”), obtained
by Executive during the course of such employment, except for (i) disclosures
and uses required in the course of such employment or with the written
permission of the Company, (ii) disclosures with respect to any litigation,
arbitration or mediation involving this Agreement, including but not limited to,
the enforcement of Executive’s rights under this Agreement, or (iii) as may be
required by law or

 

8

--------------------------------------------------------------------------------


 

by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order such
disclosure; provided that, if, in any circumstance described in clause (iii),
Executive receives notice that any third party shall seek to compel Executive by
process of law to disclose any Confidential Information, Executive shall
promptly notify the Company and provide reasonable cooperation to the Company
(at the Company’s sole expense) in seeking a protective order against such
disclosure.  Notwithstanding the foregoing, “Confidential Information” shall not
include information that is or becomes publicly known outside the Company or any
of its subsidiaries other than due to a breach of Executive’s obligations under
this paragraph.

 

6.                                       Return of Information.  Executive
agrees that at the time of any termination of Executive’s employment with the
Company or expiration of the Term, whether at the instance of Executive or the
Company, and regardless of the reasons therefore, Executive shall deliver to the
Company (at the Company’s expense), any and all notes, files, memoranda, papers
and, in general, any and all physical (including electronic) matter containing
Confidential Information that are in Executive’s possession or under Executive’s
control, except as otherwise consented in writing by the Company at the time of
such termination.  The foregoing shall not prevent Executive from retaining
copies of personal diaries, personal notes, personal address books, personal
calendars, and any other personal information (including, without limitation,
information relating to Executive’s compensation), but only to the extent such
copies do not contain any Confidential Information other than that which relates
directly to Executive, including Executive’s compensation.

 

7.                                       Noncompetition, Noninterference,
Nondisparagement and Cooperation.

 

(a)                                  General.  In consideration for the
compensation payable to Executive under this Agreement, Executive agrees that
Executive shall not, other than in carrying out Executive’s duties hereunder,
directly or indirectly, do any of the following (i) during Executive’s
employment with the Company and its Subsidiaries and for a period of one (1)
year after any termination of such employment, render services in any capacity
(including as an employee, director, member, consultant, partner, investor or
independent contractor) to a Competitor, (ii) during Executive’s employment with
the Company and its Subsidiaries and for a period of one (1) year after any
termination of such employment, attempt to, or assist any other person in
attempting to, employ, engage, retain or partner with, any person who is then,
or at any time during the ninety (90) day-period prior thereto was, a director,
officer or other executive of the Company or a Subsidiary, or encourage any such
person or any consultant, agent or independent contractor of the Company or any
Subsidiary to terminate or adversely alter or modify such relationship with the
Company or any Subsidiary, provided that this section (ii) shall not be violated
by general advertising, general internet postings or other general solicitation
in the ordinary course not specifically targeted at such persons, nor (iii)
during Executive’s employment with the Company and its Subsidiaries and for a
period of one (1) year after any termination of employment, solicit any then
current customer (excluding any patrons of the Company’s amusement parks) or
business partner of the Company or any Subsidiary to terminate, alter or modify
its relationship with the Company or the Subsidiary or to interfere with the
Company’s or any Subsidiary’s relationships with any of its customers or
business partners.  During the Term and for one (1) year thereafter, Executive
agrees not to make any public statement that is intended to or would reasonably
be expected to disparage the Company, its

 

9

--------------------------------------------------------------------------------


 

Affiliates or its or their directors, officers, employees, businesses or
products other than as required in the good faith discharge of Executive’s
duties hereunder.  During the Term and for one (1) year thereafter, the Company
(including directors and officers of the Company in their capacity as such)
agrees that it shall not make any public statement that is intended to or would
reasonably be expected to disparage Executive.  At the request of Executive, the
Company shall direct its directors and officers to not make any statements that
would violate this Section 7(a) if they were made by the Company and shall use
its commercially reasonable efforts to enforce such direction.  Notwithstanding
the foregoing, nothing in this Section shall prevent any person from (A)
responding publicly to any incorrect, disparaging or derogatory public statement
made by or on behalf of the other party to the extent reasonably necessary to
correct or refute such public statement or (B) making any truthful statement to
the extent required by law.

 

(b)           Cooperation.  Executive agrees to cooperate, in a reasonable
manner and at the expense of the Company, with the Company and its attorneys,
both during and after the termination of Executive’s employment, in connection
with any litigation or other proceeding arising out of or relating to matters in
which Executive was involved prior to the termination of Executive’s employment
so long as such cooperation does not materially interfere with Executive’s
employment or consulting.  In the event that such cooperation is required after
the termination of the Executive’s employment with the Company and its
Subsidiaries, the Company shall pay the Executive at the rate of $4,000 per day
and out-of-pocket expenses approved in advance by the Company after presentation
by the Executive of reasonable documentation related thereto.

 

(c)           Definition.  For purposes of this Agreement, “Competitor” shall
mean any business or enterprise in the theme park business, which shall include,
without limitation, amusement and water parks.  Notwithstanding the foregoing,
Executive’s provision of services to an Affiliate or unit of a Competitor that
is not directly engaged in the theme park business shall not be a violation of
the restrictions of this Section 7 so long as Executive does not provide
material services in respect of the theme park business and does not have
material direct or indirect managerial or oversight responsibility or authority
for the theme park business.  Nothing contained herein shall prevent Executive
from acquiring, solely as an investment, any publicly-traded securities of any
person so long as Executive remains a passive investor in such person and does
not own more than one percent (1%) of the outstanding securities thereof.

 

8.             Enforcement.  Executive acknowledges and agrees that:  (i) the
purpose of the covenants set forth in Sections 5 through 7 above (the
“Restrictive Covenants”) is to protect the goodwill, trade secrets and other
confidential information of the Company; (ii) because of the nature of the
business in which the Company is engaged and because of the nature of the
Confidential Information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Company in the
event Executive breached any such covenants; and (iii) remedies at law (such as
monetary damages) for any breach of Executive’s obligations under the
Restrictive Covenants would be inadequate.  Executive therefore agrees and
consents that if Executive commits any breach of a Restrictive Covenant, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.  If
any portion of the Restrictive Covenants is hereafter determined to be invalid

 

10

--------------------------------------------------------------------------------


 

or unenforceable in any respect, such determination shall not affect the
remainder thereof, which shall be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions.  In particular, without
limiting the generality of the foregoing, if the covenants set forth in Section
7 are found by a court or an arbitrator to be unreasonable, Executive and the
Company agree that the maximum period, scope or geographical area that is found
to be reasonable shall be substituted for the stated period, scope or area, and
that the court or arbitrator shall revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.  If any of the
Restrictive Covenants are determined to be wholly or partially unenforceable in
any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.

 

9.             Indemnification.

 

(a)           The Company agrees that if Executive is made a party to, is
threatened to be made a party to, receives any legal process in, or receives any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative,
excluding any action instituted by Executive, any action related to any actual
violation of Section 16 of the Exchange Act by Executive or any action brought
by the Company for compensation or damages related to Executive’s breach of this
Agreement (a “Proceeding”), by reason of the fact that Executive was a director,
officer, employee, consultant or agent of the Company, or was serving at the
request of, or on behalf of, the Company as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or, if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing Executive’s rights to indemnification or contribution)
incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even though Executive has ceased
to be a director, officer, member, employee, consultant or agent of the Company
or other entity and shall inure to the benefit of Executive’s heirs, executors
and administrators.  The Company shall reimburse Executive for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
Executive in connection with any Proceeding within twenty (20) business days
after receipt by the Company of a written request for such reimbursement and
appropriate documentation associated with these expenses.  Such request shall
include an undertaking by Executive to repay the amount of such advance if it
shall ultimately be determined that Executive is not entitled to be indemnified
against such costs and expenses; provided that the amount of such obligation to
repay shall be limited to the after-tax amount of any such advance except to the
extent Executive is able to offset such taxes incurred on the advance by the tax
benefit, if any, attributable to a deduction for repayment.

 

(b)           Neither the failure of the Company (including its board,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any

 

11

--------------------------------------------------------------------------------


 

proceeding concerning payment of amounts claimed by Executive under Section 9(a)
above that indemnification of Executive is proper because Executive has met the
applicable standard of conduct, nor a determination by the Company (including
its board, independent legal counsel or stockholders) that Executive has not met
such applicable standard of conduct, shall create a presumption or inference
that Executive has not met the applicable standard of conduct.

 

(c)           The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering Executive at a level, and on terms
and conditions, no less favorable to Executive than the coverage the Company
provides other similarly-situated executives for six years after Executive’s
Date of Termination or such longer statute of limitation period.

 

(d)           Nothing in this Section 9 shall be construed as reducing or
waiving any right to indemnification, or advancement of expenses, Executive
would otherwise have under the Company’s certificate of incorporation or by-laws
or under applicable law.

 

10.           Arbitration.  Subject to Section 8, in the event that any dispute
arises between the Company and Executive regarding or relating to this Agreement
and/or any aspect of Executive’s employment relationship with the Company, the
parties consent to resolve such dispute through mandatory arbitration under the
Commercial Rules of the American Arbitration Association (“AAA”), before a
single arbitrator in Chicago IL.  The parties hereby consent to the entry of
judgment upon award rendered by the arbitrator in any court of competent
jurisdiction.  Notwithstanding the foregoing, however, should adequate grounds
exist for seeking immediate injunctive or immediate equitable relief, any party
may seek and obtain such relief.  The parties hereby consent to the exclusive
jurisdiction of the state and Federal courts of or in the State of New York for
purposes of seeking such injunctive or equitable relief as set forth above. 
Out-of-pocket costs and expense reasonably incurred by Executive in connection
with such arbitration (including attorneys’ fees) shall be paid by the Company
with respect to each claim on which the arbitrator determines Executive
prevails.

 

11.           Mutual Representations.

 

(a)           Executive acknowledges that before signing this Agreement,
Executive was given the opportunity to read it, evaluate it and discuss it with
Executive’s personal advisors.  Executive further acknowledges that the Company
has not provided Executive with any legal advice regarding this Agreement.

 

(b)           Executive represents and warrants to the Company that the
execution and delivery of this Agreement and the fulfillment of the terms hereof
(i) shall not constitute a default under, or conflict with, any agreement or
other instrument to which Executive is a party or by which Executive is bound
and (ii) as to Executive’s execution and delivery of this Agreement do not
require the consent of any other person.

 

(c)           The Company represents and warrants to Executive that (i) the
execution, delivery and performance of this Agreement by the Company has been
fully and validly authorized by all necessary corporate action, (ii) the person
signing this Agreement on behalf of the Company is duly authorized to do so,
(iii) the execution, delivery and performance of this

 

12

--------------------------------------------------------------------------------


 

Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company is a party or by which it is bound and (iv) upon execution and delivery
of this Agreement by the parties, it shall be a valid and binding obligation of
the Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

(d)           Each party hereto represents and warrants to the other that this
Agreement constitutes the valid and binding obligations of such party
enforceable against such party in accordance with its terms.

 

12.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when delivered
(i) personally, (ii) by registered or certified mail, postage prepaid with
return receipt requested, (iii) by facsimile with evidence of completed
transmission, or (iv) delivered by overnight courier to the party concerned at
the address indicated below or to such changed address as such party may
subsequently give such notice of:

 

If to the Company:

Six Flags Entertainment Corporation.
924 Avenue J East
Grand Prairie, Texas 75050
Phone:  (972) 595-5000

 

 

 

Attention:  Senior Vice President Administration
Fax:  (972) 595-5175

 

 

If to Executive:

At the Executive’s last residence shown on the records of the Company

 

13.           Assignment and Successors.  This Agreement is personal in its
nature and none of the parties hereto shall, without the consent of the others,
assign or transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, or transfer or
sale of all or substantially all of the assets of the Company with or to any
other individual(s) or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, and such transferee or successor shall be
required to assume such obligations by contract (unless such assumption occurs
by operation of law).  Anything herein to the contrary notwithstanding,
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death or judicially
determined incompetence by giving the Company written notice thereof.  In the
event of Executive’s death or a judicial determination of Executive’s
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s beneficiary, estate or other legal
representative.

 

14.           Governing Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of Delaware, without reference to
principles of conflict of

 

13

--------------------------------------------------------------------------------


 

laws.  This Agreement may not be amended or modified except by a written
agreement executed by Executive and the Company or their respective successors
and legal representatives.

 

15.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

 

16.           Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

17.           No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.  Any provision of this
Agreement may be waived by the parties hereto; provided that any waiver by any
person of any provision of this Agreement shall be effective only if in writing
and signed by each party and such waiver must specifically refer to this
Agreement and to the terms or provisions being modified or waived.

 

18.           No Mitigation.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as set forth herein, such amounts shall not be subject to offset or otherwise
reduced whether or not Executive obtains other employment.  The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company have against Executive for any
reason; provided that the Company may cease making the payments or providing the
benefits, in each case, under Section 4 if Executive materially violates the
provisions of Sections 5, 6 and 7 and, if curable, does not cure such violation
within fifteen (15) days after written notice from the Company.

 

19.           Section 409A.  This Agreement is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent.  To the extent Executive would otherwise be entitled to any payment
under this Agreement, or any plan or arrangement of the Company or its
Affiliates, that constitutes a “deferral of compensation” subject to Section
409A and that if paid during the six (6) months beginning on the Date of
Termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Company), the payment will be paid to
Executive on the earlier of the six (6) month anniversary of Executive’s Date of
Termination or death.  To the extent Executive would otherwise be entitled to
any benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the first day following the six (6) month anniversary of Executive’s

 

14

--------------------------------------------------------------------------------


 

Date of Termination or death.  Any payment or benefit due upon a termination of
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided only upon a “separation from service” as
defined in Treasury Regulation § 1.409A-1(h).  Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of Section
409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“Short-Term Deferrals”) and
(b)(9) (“Separation Pay Plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.  Notwithstanding anything to the contrary in this Agreement or elsewhere,
any payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any expense reimbursement
(including without limitation any reimbursement of interest or penalties related
to taxes) or the provision of any in-kind benefit is determined to be subject to
Section 409A (and not exempt pursuant to the prior sentence or otherwise), the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

 

20.           Headings.  The Section headings contained in this Agreement are
for convenience only and in no manner shall be construed as part of this
Agreement.

 

21.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements, whether written or oral, with respect thereto.  In the event
of any inconsistency between the terms of this Agreement and the terms of any
other Company plan, policy, equity grant, arrangement or agreement with
Executive, the provisions most favorable to Executive shall govern.

 

22.           Duration of Terms.  The respective rights and obligations of the
parties hereunder shall survive any termination of Executive’s employment to the
extent necessary to give effect to such rights and obligations.

 

23.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

24.           Certain Change in Control Payments.  Notwithstanding any provision
of this Agreement to the contrary, if any payments or benefits Executive would
receive from the Company under this Agreement or otherwise in connection with
the Change in Control (the

 

15

--------------------------------------------------------------------------------


 

“Total Payments”) (a) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (b) but for this Section 24, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive will be
entitled to receive either (i) the full amount of the Total Payments or (ii) a
portion of the Total Payments having a value equal to $1 less than three (3)
times such individual’s “base amount” (as such term is defined in Section
280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into account
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by such employee on an
after-tax basis, of the greatest portion of the Total Payments.  Any
determination required under this Section 24 shall be made in writing by the
accountant or tax counsel selected by the Executive.  If there is a reduction
pursuant to this Section 24 of the Total Payments to be delivered to the
applicable Executive and to the extent that an ordering of the reduction other
than by the Executive is required by Section 19 or other tax requirements, the
payment reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio.  For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first.  For “parachute
payments” with the same Parachute Payment Ratio and the same time of payment,
such “parachute payments” shall be reduced on a pro rata basis (but not below
zero) prior to reducing “parachute payments” with a lower Parachute Payment
Ratio.  For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction the numerator of which is the value of the applicable “parachute
payment” for purposes of Section 280G of the Code and the denominator of which
is the actual present value of such payment.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

/s/ James Reid-Anderson

 

 

 

 

 

/s/ Lance C. Balk

 

Lance C. Balk

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM INCENTIVE PLAN

 

*  *  *  *  *

 

Participant: Lance C. Balk

 

Grant Date: September 7, 2010

 

Number of Restricted Stock Units Granted: 20,000

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Six Flags
Entertainment Corporation Long-Term Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee;

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant; and

 

WHEREAS, the Executive and the Company are party to an Employment Agreement
dated September 7, 2010 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

 

2.             Grant of Restricted Stock Unit Award.  The Company hereby grants
to the Participant, as of the Grant Date specified above, the number of RSUs
specified above. Each RSU corresponds to one share of Company Stock.  Except as
otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is

 

--------------------------------------------------------------------------------


 

intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Company Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

 

3.             Vesting.

 

(a)           Subject to the applicable provisions of Section 4 of the
Employment Agreement, the RSUs subject to this Award shall become vested as
follows, provided that the Participant has not incurred a termination of
employment with the Company and its Subsidiaries prior to each such vesting
date:

 

Vesting Date

 

Number of RSUs

 

First anniversary of the Grant Date

 

25

%

Second anniversary of the Grant Date

 

25

%

Third anniversary of the Grant Date

 

25

%

Fourth anniversary of the Grant Date

 

25

%

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.

 

(b)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason.

 

(c)           Forfeiture.  All unvested RSUs (determined after giving effect to
any accelerated vesting of the RSUs) shall be immediately forfeited upon the
Participant’s termination of employment for any reason.

 

(d)           Employment Agreement.  For the sake of clarity, Section 4 of the
Employment Agreement shall apply to determine any accelerated vesting of this
Award.

 

4.             Delivery of Shares.

 

(a)           General.  Subject to the provisions of Sections 4(b) and
4(c) hereof, within thirty (30) days following the vesting of the RSUs, the
Participant shall receive the number of shares of Company Stock that correspond
to the number of RSUs that have become vested on the applicable vesting date.

 

(b)           Blackout Periods.  If the Participant is subject to any Company
“blackout” policy or other trading restriction imposed by the Company on the
date such distribution would otherwise be made pursuant to Section 4(a) hereof,
such distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii)

 

2

--------------------------------------------------------------------------------


 

the later of (A) the end of the calendar year in which such distribution would
otherwise have been made and (B) a date that is immediately prior to the
expiration of two and one-half months following the date such distribution would
otherwise have been made hereunder.

 

(c)           Deferrals.  If permitted by the Company, the Participant may
elect, subject to the terms and conditions of the Plan and any other applicable
written plan or procedure adopted by the Company from time to time for purposes
of such election, to defer the distribution of all or any portion of the shares
of Company Stock that would otherwise be distributed to the Participant
hereunder (the “Deferred Shares”), consistent with the requirements of
Section 409A of the Code.  Upon the vesting of RSUs that have been so deferred,
the applicable number of Deferred Shares shall be credited to a bookkeeping
account established on the Participant’s behalf (the “Account”).  Subject to
Section 5 hereof, the number of shares of Company Stock equal to the number of
Deferred Shares credited to the Participant’s Account shall be distributed to
the Participant in accordance with the terms and conditions of the Plan and the
other applicable written plans or procedures of the Company, consistent with the
requirements of Section 409A of the Code.

 

5.             Dividends; Rights as Stockholder.  Cash dividends on shares of
Company Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Company Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Company Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof.  Stock dividends on shares of Company Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant, provided that such stock dividends shall be
paid in shares of Company Stock at the same time that the shares of Company
Stock underlying the RSUs are delivered to the Participant in accordance with
the provisions hereof.  Except as otherwise provided herein, the Participant
shall have no rights as a stockholder with respect to any shares of Company
Stock covered by any RSU unless and until the Participant has become the holder
of record of such shares.

 

6.             Non-Transferability.  No portion of the RSUs may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the RSUs as provided
herein, unless and until payment is made in respect of vested RSUs in accordance
with the provisions hereof and the Participant has become the holder of record
of the vested shares of Company Stock issuable hereunder.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  As a condition to receiving the shares of
Company Stock hereunder, the Participant must remit to the Company an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may refuse to issue or

 

3

--------------------------------------------------------------------------------


 

transfer any shares of Company Stock otherwise required to be issued pursuant to
this Agreement.

 

9.             Legend.  The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Company Stock issued pursuant to this
Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Company
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.

 

10.          Securities Representations.  This Agreement is being entered into
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:

 

(a)           The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.

 

(b)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the shares of Company Stock issuable hereunder
must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such shares of Company
Stock and the Company is under no obligation to register such shares of Company
Stock (or to file a “re-offer prospectus”).

 

(c)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Company Stock of the Company,
(B) adequate information concerning the Company is then available to the public,
and (C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with, and (ii) any sale of the shares of Company Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

 

11.          Entire Agreement; Amendment.  This Agreement, together with the
Plan and the Employment Agreement, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.

 

12.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the

 

4

--------------------------------------------------------------------------------


 

Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company.

 

13.          No Right to Employment.  Any questions as to whether and when there
has been a termination of employment and the cause of such termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 

14.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

15.          Compliance with Laws.  The grant of RSUs and the issuance of shares
of Company Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto.  The Company shall
not be obligated to issue the RSUs or any shares of Company Stock pursuant to
this Agreement if any such issuance would violate any such requirements.  As a
condition to the settlement of the RSUs, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.

 

16.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

17.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

19.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

20.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any

 

5

--------------------------------------------------------------------------------


 

provision of this Agreement in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.

 

21.          Acquired Rights.  The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
RSUs made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the RSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

*  *  *  *  *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 

By:

/s/ Walter S. Hawrylak

 

 

 

 

Name:

Walter S. Hawrylak

 

 

 

 

Title:

SVP-Administration

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

/s/ Lance C. Balk

 

 

 

 

Name:

Lance C. Balk

 

7

--------------------------------------------------------------------------------

 


 

EXHIBIT B
NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM PLAN

 

*  *  *  *  *

 

Participant:  Lance C. Balk

 

Grant Date: September 7, 2010

 

Per Share Exercise Price:  $40.01

 

Number of Shares subject to this Option:  80,000

 

*  *  *  *  *

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Six Flags
Entertainment Corporation Long-Term Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee;

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non-Qualified Stock Option provided for
herein to the Participant; and

 

WHEREAS, the Executive and the Company are party to an Employment Agreement
dated September 7, 2010 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.  No part of the Option granted hereby is intended to qualify
as an “incentive stock option” under Section 422 of the Code.

 

2.             Grant of Option.  The Company hereby grants to the Participant,
as of the Grant Date specified above, a Non-Qualified Stock Option (this
“Option”) to acquire from

 

--------------------------------------------------------------------------------


 

the Company at the Per Share Exercise Price specified above, the aggregate
number of Shares specified above (the “Option Shares”).  Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason.  The Participant shall have no rights as
a stockholder with respect to any Shares covered by the Option unless and until
the Participant has become the holder of record of such Shares, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such Shares, except as otherwise specifically
provided for in the Plan or this Agreement.

 

3.             Vesting and Exercise.

 

(a)           Vesting.  Subject to the applicable provisions of Section 4 of the
Employment Agreement, the Option shall vest and become exercisable as follows,
provided that the Participant has not incurred a termination of employment with
the Company and its Subsidiaries (a “Termination”) prior to each such vesting
date:

 

Vesting Date

 

Number of Option Shares

 

First anniversary of the Grant Date

 

25

%

Second anniversary of the Grant Date

 

25

%

Third anniversary of the Grant Date

 

25

%

Fourth anniversary of the Grant Date

 

25

%

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.  Upon expiration of the Option,
the Option shall be cancelled and no longer exercisable.

 

(b)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Option at any time and for any reason.

 

(c)           Expiration.  Unless earlier terminated in accordance with the
terms and provisions of the Plan and/or this Agreement, all portions of the
Option (whether vested or not vested) shall expire and shall no longer be
exercisable after the expiration of ten (10) years from the Grant Date.

 

(d)           Employment Agreement.  For the sake of clarity, Section 4 of the
Employment Agreement shall apply to determine any accelerated vesting of the
Award.

 

4.             Termination.  Subject to the terms of the Plan and this
Agreement, the Option, to the extent vested at the time of the Participant’s
Termination, shall remain exercisable as follows:

 

(a)           Termination Without Cause.  In the event of the Participant’s
Termination for any reason, other than by the Company for Cause, the vested
portion of the Option shall

 

2

--------------------------------------------------------------------------------


 

remain exercisable until the earlier of (i) ninety (90) days from the date of
such termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3(c) hereof; provided that if the Executive is entitled to
any longer period of time to exercise the vested portion of the Option pursuant
to the Employment Agreement, the terms of the Employment Agreement shall apply.

 

(b)           Termination for Cause.  In the event of the Participant’s
Termination for Cause, the Participant’s entire Option (whether or not vested)
shall terminate and expire upon such Termination.

 

(c)           Treatment of Unvested Options upon Termination.  Any portion of
the Option that is not vested (determined after giving effect to any accelerated
vesting of the Option) as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.

 

5.             Method of Exercise and Payment.  Subject to Section 8 hereof, to
the extent that the Option has become vested and exercisable with respect to a
number of Shares as provided herein, the Option may thereafter be exercised by
the Participant, in whole or in part, at any time or from time to time prior to
the expiration of the Option as provided herein and in accordance with Sections
5(c) and 5(d) of the Plan, including, without limitation, by the filing of any
written form of exercise notice as may be required by the Committee and payment
in full of the Per Share Exercise Price specified above multiplied by the number
of Shares underlying the portion of the Option exercised.

 

6.             Non-Transferability.  The Option, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not be
sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the Option to be transferred to a Permitted Transferee for no
value, provided that such transfer shall only be valid upon execution of a
written instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such transfer and the transferee’s acceptance thereof
signed by the Participant and the transferee, and provided, further, that the
Option may not be subsequently transferred other than by will or by the laws of
descent and distribution or to another Permitted Transferee (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall remain subject to the terms of the Plan and this
Agreement.  Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of or hypothecate in any way the Option, or the levy of any
execution, attachment or similar legal process upon the Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

3

--------------------------------------------------------------------------------


 

8.             Withholding of Tax.  As a condition to exercising the Option, the
Participant must remit to the Company an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the Option. 
If the Participant fails to do so this Option shall not be deemed to have been
exercised and the Company may refuse to issue or transfer any Shares otherwise
required to be issued pursuant to this Agreement.

 

9.             Entire Agreement; Amendment.  This Agreement, together with the
Plan and the Employment Agreement, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof

 

10.           Notices.  Any notice hereunder by the Participant shall be given
to the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

11.           No Right to Employment.  Any questions as to whether and when
there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 

12.           Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

13.           Compliance with Laws.  The issuance of the Option (and the Option
Shares upon exercise of the Option) pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, the
Exchange Act and in each case any respective rules and regulations promulgated
thereunder) and any other law, rule, regulation or exchange requirement
applicable thereto.  The Company shall not be obligated to issue the Option or
any of the Option Shares pursuant to this Agreement if any such issuance would
violate any such requirements.

 

4

--------------------------------------------------------------------------------


 

14.           Section 409A.  Notwithstanding anything herein or in the Plan to
the contrary, the Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.

 

15.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

16.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

18.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

19.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

20.           Acquired Rights.  The Participant acknowledges and agrees that: 
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
the Option made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (c) no past
grants or awards (including, without limitation, the Option awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 

*  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 

By:

/s/ Walter S. Hawrylak

 

 

 

 

Name:

Walter S. Hawrylak

 

 

 

 

Title:

SVP-Administration

 

 

 

 

PARTICIPANT

 

 

 

 

/s/ Lance C. Balk

 

 

 

 

Name:

Lance C. Balk

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROJECT 350 PROGRAM

 

 

Value                      ·      Eligibility.  The Executive will be granted a
Project 350 Award after the Company achieves $350 million of adjusted EBITDA
(the “Target EBITDA”) in any consecutive 12-month period ending on or before
December 31, 2011.

 

·      Grant.  The number of shares included in an Executive’s Project 350 Award
if the Target EBITDA is achieved will be equal to 20,000 shares of restricted
stock (the “Base Number”).

 

·      Grant Date. The grant date of any Project 350 Award will be after
completion of the Company’s 2011 audit.

 

·      Pro Rated Award.  The Executive will be granted a Project 350 Award in
the following amounts after achievement of the applicable adjusted EBITDA
targets:

 

Adjusted EBITDA

 

Percentage of Base Number

Below $330 million

 

0%

$330 million

 

50%

$350 million

 

100%

$350+ million or greater

 

100% plus additional amount determined by the Compensation Committee of the
Board

 

The size of the Project 350 Award will be interpolated on a straight line basis
for performance between two amounts (e.g., a Project 350 Award equal to 75% of
the Base Number for Adjusted EBITDA of $340 million).

 

·      Target EBITDA Adjustment: The 2011 adjusted EBITDA targets assume the
Company achieves $275 million of adjusted EBITDA for 2010.  If the Company’s
2010 adjusted EBITDA is more or less than $275 million, the 2011 adjusted EBITDA
targets will be reduced or increased appropriately (e.g., if the 2010 adjusted
EBITDA is $280 million, the applicable 2011 adjusted EBITDA targets will be
decreased by $5 million and if the 2010 adjusted EBITDA is $270 million, the
applicable 2011 adjusted EBITDA targets will be increased by $5 million).

 

·      Adjusted EBITDA.  The Audit Committee of the Board will determine the
Company’s adjusted EBITDA after reviewing the Company’s audited financial
statements for the applicable year.  As a general matter, adjusted EBITDA will
exclude the impact of equity puts by partnership parks, acquisitions and
dispositions and other one-time or extraordinary events.

 

Form                       ·      Form.  100% of the value of the Project 350
Award will be granted in the form of restricted stock units.

 

--------------------------------------------------------------------------------


 

Vesting                  ·      Normal Vesting.  The Project 350 Award will vest
if the following two vesting conditions are met:

 

·      2012 EBITDA.  The Company’s adjusted EBITDA for 2012 must be at least
97.5% of the adjusted EBITDA achieved for 2011.  If this target is not achieved,
50% of the Project 350 Award will be immediately forfeited.

 

·      Time Vesting.  The outstanding Project 350 Award (i.e., determined after
any forfeiture due to the failure to achieve the 2012 adjusted EBITDA target)
will vest on completion of the Company’s 2012 audit if the Executive is then
employed by the Company.

 

·     Accelerated Vesting.

 

·      In the event of the Executive’s Qualifying Termination after the grant of
the Project 350 Award, the Executive will vest in the pro rata portion (based on
the portion of the time vesting period the executive is employed by the Company)
of the Project 350 Award that would otherwise have vested upon completion of the
Company’s 2012 audit (i.e., assuming the 2012 EBITDA target is achieved, the
Executive will vest in a pro rata portion of the full Project 350 Award).

 

·      If, after the grant of a Project 350 Award, the Executive has a
Qualifying Termination during the 12-month period following a Change in Control,
the Project 350 Award will 100% vest if the 2012 target EBITDA is achieved.

 

·      If the Executive’s employment is terminated due to death/disability after
the grant of the Project 350 Award, the Project 350 Award will 100% vest if the
2012 target EBITDA is achieved.

 

Other                      ·      Miscellaneous.  The Project 350 Award will
contain other terms and conditions determined by the Compensation Committee.

 

·      Qualifying Termination.  “Qualifying Termination” means termination of
employment by the Company without Cause or by the Executive for Good Reason.

 

2

--------------------------------------------------------------------------------


 

Exhibit D

 

Agreement and General Release

 

Agreement and General Release (“Agreement”), by and between Lance C. Balk
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).

 

1.             In exchange for your waiver of claims against the Released
Persons (as defined below) and compliance with the other terms and conditions of
this Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments and benefits provided in Section 4 of your
employment agreement with the Company, dated August        , 2010 (the
“Employment Agreement”) in accordance with the terms and conditions of the
Employment Agreement.

 

2.             (a) In consideration for the payments and benefits to be provided
to you pursuant to Section 1 above, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns (in each case, in their capacity as such) (collectively the
“Released Persons”) from any and all claims, suits, demands, causes of action,
covenants, obligations, debts, costs, expenses, fees and liabilities of any kind
whatsoever in law or equity, by statute or otherwise, whether known or unknown,
vested or contingent, suspected or unsuspected and whether or not concealed or
hidden (collectively, the “Claims”), which you have had, now have, or may have
against any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.

 

(b)           Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Released Persons from any and all such
claims, whether known or unknown, which you have had, now have, or may have
against the Released Persons arising out of your employment or termination
thereof, including, but not limited to:  (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Released Persons subject to the terms and conditions of
such plan and applicable law), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act of 1988, or the Fair Labor Standards
Act of 1938, in each case as amended [update as appropriate]; (ii) any other
claim whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iii) any claim for
attorneys’ fees, costs, disbursements and/or the like.

 

(c)           Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims:  (1) that arise after the date on which you sign this
Agreement, including, without limitations,

 

--------------------------------------------------------------------------------


 

such claims related to any equity award held by you; (2) for the payments or
benefits required to be provided under Section 4 of the Employment Agreement;
(3) regarding rights of indemnification and receipt of legal fees and expenses
to which you are entitled under the Employment Agreement, the Company’s or a
subsidiary of the Company’s Certificate of Incorporation or By-laws (or similar
instrument), pursuant to any separate writing between you and the Company or any
subsidiary of the Company or pursuant to applicable law; or (4) relating to any
claims for accrued, vested benefits under any employee benefit plan or
retirement plan of the Released Persons subject to the terms and conditions of
such plan and applicable law (excluding any severance or termination pay plan,
program or arrangement, claims to which are specifically waived hereunder.

 

(d)           In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  [Update to include reference to any
applicable statute regarding the waiver of unknown claims.]

 

3.             (a) This Agreement is not intended, and shall not be construed,
as an admission that any of the Released Persons has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

 

(b)           Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

 

(c)           You represent and warrant that you have not assigned or
transferred to any person or entity any of my rights which are or could be
covered by this Agreement, including but not limited to the waivers and releases
contained in this Agreement.

 

4.             This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.

 

5.             This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State.

 

6.             You acknowledge that you:  (a) have carefully read this Agreement
in its entirety; (b) have had an opportunity to consider for at least
[twenty-one (21)] [forty[five (45)] days the terms of this Agreement; (c) are
hereby advised by the Company in writing to consult with an attorney of your
choice in connection with this Agreement; (d) fully understand the significance
of all of the terms and conditions of this Agreement and have discussed them
with your independent legal counsel, or have had a reasonable opportunity to do
so; (e) have had answered to your satisfaction by your independent legal counsel
any questions you have asked with regard to the meaning and significance of any
of the provisions of this Agreement; and (f) are signing

 

2

--------------------------------------------------------------------------------


 

this Agreement voluntarily and of your own free will and agree to abide by all
the terms and conditions contained herein.

 

7.             You understand that you will have at least [twenty-one (21)]
[forty[five (45)] days from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement.  You may accept this Agreement by
signing it and returning it to the Company’s General Counsel at the address
specified pursuant to Section 12 of the Employment Agreement on or before
             .  After executing this Agreement, you shall have seven (7) days
(the “Revocation Period”) to revoke this Agreement by indicating your desire to
do so in writing delivered to the General Counsel at the address above by no
later than 5:00 p.m. on the seventh (7th) day after the date you sign this
Agreement.  The effective date of this Agreement shall be the eighth (8th) day
after you sign the Agreement (the “Agreement Effective Date”).  If the last day
of the Revocation Period falls on a Saturday, Sunday or holiday, the last day of
the Revocation Period will be deemed to be the next business day.  In the event
you do not accept this Agreement as set forth above, or in the event you revoke
this Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in Section 1 above, shall be deemed automatically null and void.

 

8.             Any dispute regarding this Agreement shall be subject to Delaware
law without reference to its choice of law provisions.  You agree to reimburse
the Company for out-of-pocket costs and expense reasonably incurred by in
connection with enforcing this Agreement (including attorney’s fees) with
respect to each claim on which the Company substantially prevails.

 

 

EXECUTIVE

 

 

 

 

 

Lance C. Balk

 

 

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

3

--------------------------------------------------------------------------------